763 N.W.2d 287 (2009)
Richard R. ROBERTS and Stacey D. Roberts, Plaintiffs-Appellants,
v.
Robert L. SAFFELL and Joanne O. Saffell, Defendants-Appellees.
Docket No. 137749. COA No. 275458.
Supreme Court of Michigan.
April 8, 2009.

Order
On order of the Court, the application for leave to appeal the August 21, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address: (1) whether the Court of Appeals erred by holding that innocent misrepresentation is not a viable theory of liability under the Seller Disclosure Act (SDA), MCL 565.951 et seq.; (2) if not, whether the plaintiffs could nevertheless proceed with their claim to the extent an issue presented to the jury was whether the defendants knew of the termite infestation and intentionally withheld the information from the plaintiffs; (3) whether the defendants failed to preserve the argument that a claim for innocent misrepresentation cannot legally be maintained under the SDA by failing to expressly present it at the Court of Appeals; and (4) if so, whether this failure to preserve the issue acted as a waiver of this defense or acted as a bar to the Court of Appeals consideration of the issue. The parties may file supplemental briefs within 28 days of the date of this order, but they should not submit mere restatements of their application papers.